Name: 2002/526/EC: Commission Decision of 28 June 2002 repealing Decision 94/141/EC approving the plan presented by France for the eradication of classical swine fever in feral pigs in the northern Vosges (Text with EEA relevance) (notified under document number C(2002) 2380)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  natural environment;  agricultural activity;  regions of EU Member States;  means of agricultural production
 Date Published: 2002-06-29

 Avis juridique important|32002D05262002/526/EC: Commission Decision of 28 June 2002 repealing Decision 94/141/EC approving the plan presented by France for the eradication of classical swine fever in feral pigs in the northern Vosges (Text with EEA relevance) (notified under document number C(2002) 2380) Official Journal L 170 , 29/06/2002 P. 0085 - 0085Commission Decisionof 28 June 2002repealing Decision 94/141/EC approving the plan presented by France for the eradication of classical swine fever in feral pigs in the northern Vosges(notified under document number C(2002) 2380)(Only the French text is authentic)(Text with EEA relevance)(2002/526/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Article 16(1) thereof,Whereas:(1) Classical swine fever was confirmed in the feral pig population in northern Vosges, France.(2) By means of Decision 94/141/EC(2), the Commission approved the plan presented by France for the eradication of classical swine fever in feral pigs in northern Vosges.(3) France has provided information suggesting that classical swine fever has been successfully eradicated from the feral pigs in northern Vosges.(4) For the sake of clarity Decision 94/141/EC should therefore be repealed.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 94/141/EC is hereby repealed.Article 2This Decision is addressed to the French Republic.Done at Brussels, 28 June 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 61, 4.3.1994, p. 29.